       CIVIL CAUSE FOR SETTLEMENT CONFERENCE (Tel)

BEFORE: JOAN M. AZRACK, U.S.D.J.
DATE: 12/2/2020      TIME: 10:30 AM                          TIME IN COURT: 15 min

CASE:          C.W. et al v. The Board of Education Garden City Union Free School
               District et al
               2:18-cv-01890-JMA-ARL

APPEARANCES:           For Plaintiff: Stephen Wende, Coleen Wende, Nicholas Wende, pro se

                       For Defendants: Jennifer Robinson, Lewis Silverman

FTR:

☒       Case called.
☒       Counsel present for all sides.
☐       Briefing schedule set.
                 Moving papers served by:
                 Response:
                 Reply:
                 • Moving party is responsible for filing the fully briefed motion on ECF and
                    providing courtesy copies to Chambers.
☐       Case to be referred to the Magistrate Judge for
☐       Jury selection and trial scheduled for
☐       A further telephone conference is scheduled for and will be conducted through the
        AT&T conference center. Parties shall dial 1-877-873-8017 and enter access code
        4785432# at the prompt.
☒       Other: The Court advises the plaintiff that since he is now 18 years old he must represent
        himself or retain an attorney. If the plaintiff decides to go forward with the case he must
        file a complaint by 12/18/2020. The Clerk of the Court is directed to mail a copy of this
        Order to the pro se plaintiff and identify the plaintiff as “Nicholas Wende” on the docket
        sheet.
